Order dismissing order of certiorari and confirming the determination of the board of standards and appeals reversed upon the law and the facts, with ten dollars costs and disbursements to appellant, application of intervener denied, order of certiorari sustained and determination of the board of standards and appeals annulled, with fifty dollars costs. The authority of the board of standards and appeals to vary the application in this case of the use district regulations in order to permit in a business or residence district the erection of a garage requires the filing of consents, duly acknowledged, of the owners of eighty per cent of the frontage deemed by the board to be immediately affected by the proposed garage. The consent of the owner of part of lot 14 in block 4815, Rapola Holding Corporation, was neither properly executed nor acknowledged. The inclusion of 300 feet of lot 46, block 4815, which is situate between property fronting on Fenimore street, including the site of the proposed garage, and property fronting on Hawthorne street, was unwarranted, in that it is not “ frontage.” The “ frontage ” provided for by subdivision “ g ” of section 7 of the Building Zone Resolution means frontage on a public street or place. (Fulton v. Krull, 200 N. Y. 105, 111.) Lazansky, P. J., Rich, Young, Kapper and Tompkins, JJ., concur.